Citation Nr: 0624148	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-13 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the right hip, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for bilateral heel 
spurs. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A videoconference hearing was held in April 2006 at which 
time testimony was taken on the issue of entitlement to a 
compensable rating for service-connected hypertension.  Also 
at the hearing, the veteran withdrew the issues of 
entitlement to compensable evaluations for service-connected 
scar, residual of excision of pilar cyst on the base of the 
neck and scar, residual of excision of lipomas on the 
posterior of the right shoulder.  A review of the claims file 
reveals that in a February 2006 letter, the RO advised the 
veteran that he failed to file his Substantive Appeal (VA 
Form 9) [received by the RO on May 24, 2005] within 60 days 
of notice of the Statement of the Case (SOC) issued on 
February 28, 2005-the notice of rating decision having been 
issued on February 12, 2004.  38 C.F.R. § 20.302(b) (2005).  
If a claimant fails to timely file a Substantive Appeal and 
fails to timely request an extension of time, the Board is 
statutorily barred from reviewing the claim.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  Accordingly, the hypertension and 
scar claims are not currently before the Board on appeal.

Prior to and at the videoconference hearing, the Board 
received additional evidence from the veteran and his 
authorized representative accompanied by a waiver of the RO's 
right to initial consideration of the new evidence.  See 
Board of Veterans' Appeals:  Obtaining Evidence and Curing 
Procedural Defects, 69 Fed. Reg. 53,807 (September 3, 2004) 
(to be codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

At the videoconference hearing, the veteran's authorized 
representative reported that the veteran was scheduled for a 
bone scan to determine the amount of bone deterioration in 
the veteran's right hip as x-rays had indicated that he 
possible had ankylosis of the right sacroiliac joint and 
sclerosis of the femoral head.  A copy of the order for a 
bone scan scheduled for April 20, 2006 is of record.  The 
results of the bone scan are relevant to the question of 
whether the veteran's right hip disability has increased in 
severity, and therefore, must be obtained in order to ensure 
the service-connected disability is rated fairly.  The claims 
file also shows that the veteran last underwent a VA 
Compensation and Pension examination for his right hip in 
November 2002.  (The December 2004 VA spine examination 
report noted no range of motion findings referable to the 
right hip.)  A more contemporary examination is indicated as 
the November 2002 VA examination is considered too remote to 
constitute a "contemporaneous examination" of the service-
connected right hip disability under VA laws and regulations.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As for the bilateral spurs claim, the service medical records 
show that in October 1992, the veteran complained of pain in 
his left heel and foot that had been present for two months 
absent any history of trauma.  The examiner then noted that 
an examination of the veteran's right foot revealed mild to 
moderate tenderness at the medial heel.  The examiner 
provided an assessment of probable plantar fasciitis.  The 
veteran was placed on profile.  An August 1997 record showed 
that the veteran's complaints included "chronic problems" 
with his left foot.  The physical examination revealed 
tenderness to palpation along the lateral aspect of the foot.  
The examiner provided an assessment of left foot pain 
secondary to overuse.  The veteran was placed on profile.  A 
September 1997 record noted that there was no change in an 
examination of the left foot since the last examination in 
August.  The examiner noted that x-rays of the left foot 
revealed no significant changes except for possibly some 
minimal spurring.  The examiner provided an assessment of 
left foot pain etiology unclear.  The veteran declined to be 
placed on profile.  The May 1999 Compensation and Pension 
Examination report noted no complaints or clinical findings 
referable to bilateral spurs of the feet.  It was noted that 
this examination substituted for the physical examination 
required for discharge from active service.

After service, an Ireland Army Community Hospital record 
dated in January 2002 showed that the veteran complained of 
pain in his left foot.  The physical examination revealed 
tenderness to palpation in the left calcaneus.  The examiner 
provided an assessment of heel pain.  A January 2002 
consultation report prepared by Dr. J.K. noted that the 
veteran complained of bilateral heel pain with the left heel 
painful all the time and the right heel painful only on 
occasion.  Dr. J.K. indicated that the veteran reported that 
he worked on concrete floors six to seven hours a night, 
which the veteran denied reporting at the videoconference 
hearing.  The physical examination revealed pain on palpation 
of the inferior aspect of the heels, left worse than right.  
Dr. J.K. provided an impression of plantar fasciitis 
bilateral.  Records dated in February 2006 from the Ireland 
Army Community Hospital showed that the veteran complained of 
bilateral heel spurs, that the physical examination revealed 
tenderness of the heels, and that the examiner provided an 
assessment of bilateral heel spurs.  According to a medical 
article the veteran submitted, plantar fasciitis is a term 
for heel-spur syndrome.  

The foregoing evidence shows that the veteran's complaints 
and physician noted assessments during service are similar to 
current complaints and physician noted assessments, but there 
is no competent medical evidence of record that relates the 
current claimed disorder to any symptomatology shown in 
service.  Accordingly, the Board finds that VA's duty to 
assist the veteran in substantiating his claim is triggered.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Consequently, the Board finds that the veteran 
should be afforded a VA examination and a nexus opinion 
should be obtained to determine whether any currently 
diagnosed bilateral heel spurs are related to any 
symptomatology shown during the veteran's service.

Finally, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
[Veterans Claims Assistance Act of 2000] notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for service connection and he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the increased 
rating claim.  Please take this opportunity to inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded and an effective date for the award of increased 
benefits will be assigned if an increased rating is awarded.  
Also include an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Please obtain a copy of the bone scan 
of the right hip the veteran was 
scheduled to undergo on April 20, 2006 
from the Ireland Army Community Hospital, 
after securing any necessary 
authorization for release.  

3.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected arthritis of the right 
hip.  The examiner should note at which 
degree the veteran experiences pain on 
motion, if any.  The examiner should 
identify any additional functional loss 
due to such factors as flare-ups, 
fatigue, weakness, incoordination, 
restricted or excess movement of the 
joint, etc.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
Please send the claims folder to the 
examiner for review.    

4.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any bilateral heel spurs that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any bilateral heel spurs found on 
examination are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.  

5.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



